Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2664 to 2699.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2699. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed 06/02/2022. This application is a Continuation of application 17/382697, now US patent US 11,438,531 B2, allowed on 09/06/2022, which is a continuation of application 16/966991, now US patent 11,082,645 B2, allowed on 08/03/2021. The Examiner acknowledges the following:
3.	Claims 1 – 16 were filed.
4.	The drawings filed on 06/02/2022 are accepted by the Examiner. 
5.	Currently claims 1 – 16 are pending and they are being considered for examination.

Information Disclosure Statement
6. The IDS document filed on 06/02/2022 is acknowledged by the Examiner.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
  ___________________________________________________
5.	Instant Application and parent application 17/382967 (US 11,438,531 B2 – allowed on September 06, 2022) present a Double Patent problem. As for that matter:


Claims 1 – 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 16 of parent Application No. 17/382967 (US 11,438,531 B2 – allowed on September 06, 2022), which is now allowed in view of Kim (US 10,211,245 B2), Ebiko (US 10,636,831 B2) and Park (US 2017/0192610A1). 


Note: Please, see Table I for the comparison between the claims of the parent patent US 11,438,531 B2 (1st column) and the present application as the current claims (2nd column). That is not a complete list of all the current claims, but it indicates the most relevant limitations of claims that were already patented in the parent US 11,438,531 B2. Only the independent claim and some of the dependent claims are indicated on the Table I as for simplification.

Regarding Claim 1:
	Claim 1 of the instant application includes the same elements as claim 1 and claim 4 of the parent. Parent claim 1 is about a light detecting device including a plurality of pixels arranged in rows and columns, the plurality of pixels having a first pixel and a second pixel different of the first pixel, wherein the first pixel includes a first photo electric conversion region and a second photoelectric conversion region adjacent to the first photoelectric conversion region and a first transfer transistor coupled to the first photoelectric conversion region and a second transfer transistor coupled to the second photoelectric conversion region wherein the second pixel comprises a third and a fourth photoelectric conversion regions adjacent to one another and a third transfer transistor coupled to the third photoelectric conversion region and a fourth transfer transistor coupled to the fourth photoelectric conversion region and wherein a first drive line is connected to the first transfer transistor and the third transfer transistor; a second drive line is connected to the second transfer transistor. At this point everything is identical as the instant application claim 1. As for “the second drive line is disconnected from the fourth transfer transistor”, that limitation was already disclosed in claim 4 of parent that depend on claim 1 of the parent. See Table I for checking the identical features in the parent claims and child claims, wherein the limitations that are present in both is bolded and underlined. Instant Claim 1 was already patented in claims 1 and 4 of the parent patent 11,438,531 B2, allowed on 09/06/2022.
Therefore, claim 1 is rejected under the non-statutory obviousness-type double patenting in view of the references cited, and it is anticipated and fully encompassed by claims 1 and 4 of parent issued patent US 11,438,531 B2.

Regarding Claim 2, 3, 6, 13 and 14:
Current claims 2 and 3 are identical to claims 2 and 3 of the parent patented claims 2 and 2 (See Table I for more details). Instant claim 6 except for a few terms has the same scope as claim 6 of parent claim 6. Instant claim 13 was already patented in the parent patent. Instant claim 14 was already patented in claim 14 of parent patent US 11,438,531 B2. Therefore, claims 2, 3, 6, 13 and 14 are rejected under the non-statutory obviousness-type double patenting in view of the references cited, and it is anticipated and fully encompassed by claims 2, 3, 6, 13 and 14 of parent issued patent US 11,438,531 B2.

Regarding Claims 4, 5, 7 – 12 and 15:
	Claims 4, 5, 7 – 12 and 15 are rejected under the non-statutory obviousness-type double patent because of its dependence to a rejected claim.

	Please, consult Table I below for better understanding.
17830713 - Non-Statutory Double Patent Table
Table I: Comparison between the parent application 17/382697 (US 11,438,531 B2) and child application 17/830713
Parent 17/382697 – claims allowed on 09/06/2022 – US 11,438,531 B2
Child – 17/830713
1. A light detecting device comprising 

a plurality of pixels arranged in rows and columns, the plurality of pixels comprising a first pixel and a second pixel different from the first pixel,

 wherein the first pixel comprises: a first photoelectric conversion region and a second photoelectric conversion region adjacent to the first photoelectric conversion region; and 

a first transfer transistor coupled to the first photoelectric conversion region and a second transfer transistor coupled to the second photoelectric conversion region, 

wherein the second pixel comprises: a third photoelectric conversion region and a fourth photoelectric conversion region adjacent to the third photoelectric conversion region; and 

a third transfer transistor coupled to the third photoelectric conversion region and a fourth transfer transistor coupled to the fourth photoelectric conversion region, and wherein 

a first drive line is connected to the first transfer transistor and the third transfer transistor, 

a second drive line is connected to the second transfer transistor, and a third drive line is connected to the fourth transfer transistor.

4. The light detecting device according to claim 1, wherein the second drive line is disconnected from the fourth photoelectric conversion region.
1. A light detecting device comprising:

 a plurality of pixel units arranged in rows and columns, the plurality of pixel units comprising a first pixel unit and a second pixel unit different from the first pixel unit, 

wherein the first pixel unit includes: a first photoelectric conversion region and a second photoelectric conversion region adjacent to the first photoelectric conversion region; and 

a first transfer transistor coupled to the first photoelectric conversion region and a second transfer transistor coupled to the second photoelectric conversion region, 


wherein the second pixel unit includes: a third photoelectric conversion region and a fourth photoelectric conversion region adjacent to the third photoelectric conversion region; and 

a third transfer transistor coupled to the third photoelectric conversion region and a fourth transfer transistor coupled to the fourth photoelectric conversion region, wherein 

a first drive line is connected to the first transfer transistor and the third transfer transistor, and 


a second drive line is connected to the second transfer transistor and disconnected from the fourth transfer transistor.


2. The light detecting device according to claim 1, wherein the first pixel and the second pixel are disposed in a first row.
2. The light detecting device according to claim 1, wherein the first pixel unit and the second pixel unit are disposed in a first row.
3. The light detecting device according to claim 1, wherein the first pixel is disposed adjacent to the second pixel.
3. The light detecting device according to claim 1, wherein the first pixel unit is disposed adjacent to the second pixel unit.


6. The light detecting device according to claim 1, further comprising 

an illuminance detector configured to detect illuminance in an imaging region of the plurality of pixels, wherein

 in a case where the detected illuminance is smaller than a predetermined threshold value, in the first pixel, a first pixel signal corresponding to the first photoelectric conversion region and a second pixel signal corresponding to the second photoelectric conversion region are generated using the first drive line and the second drive line, and in a case where the detected illuminance is larger than the predetermined threshold value, in the second pixel, a third pixel signal corresponding to the third photoelectric conversion region and a fourth pixel signal corresponding to the fourth photoelectric conversion region are generated using the first drive line and the third drive line, and in the first pixel, the first pixel signal and the second pixel signal are summed.
6. The light detecting device according to claim 1, further comprising: 

an illuminance detector configured to detect illuminance in an imaging region of the plurality of pixel units, wherein

 in a case where the illuminance detected by the illuminance detector is smaller than a predetermined threshold value, in the first pixel unit, a pixel signal corresponding to the first photoelectric conversion region and a pixel signal corresponding to the second photoelectric conversion region are generated using the first drive line and the second drive line, and in a case where the illuminance detected by the illuminance detector is larger than the predetermined threshold value, in the second pixel unit, a pixel signal corresponding to the third photoelectric conversion region and a pixel signal corresponding to the fourth photoelectric conversion region are generated using the first drive line and a third drive line, and, in the first pixel unit, a pixel signal corresponding to the first photoelectric conversion region and a pixel signal corresponding to the second photoelectric conversion region are summed.
13. The light detecting device according to claim 1, further comprising: an illuminance detector configured to detect illuminance in an imaging region of the plurality of pixels, wherein the illuminance detector detects the illuminance on a basis of exposure information.
13. The light detecting device according to claim 1, further comprising: an illuminance detector configured to detect an illuminance on a basis of exposure information.
14. The light detecting device according to claim 13, wherein the illuminance detector detects the illuminance on a basis of an exposure amount obtained from an image frame preceding a target image frame.
14. The light detecting device according to claim 13, wherein the illuminance detector detects the illuminance on a basis of an exposure amount obtained from an image frame preceding a target image frame.
16. Electronic equipment comprising the light detecting device according to claim 1.
16. An electronic apparatus comprising the light detecting device according to claim 1.


In conclusion, claims 1 – 16 of the current application are rejected under non-statutory obviousness-type double patent as related to claims 1 – 16 of the parent issued patent US 11,438,531 B2 allowed on September 06, 2022, which is now allowed in view Kim (US 10,211,245 B2), Ebiko (US 10,636,831 B2) and Park (US 2017/0192610A1).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
1. H. Lee, US 11,094,735 B2 – it teaches an image sensor includes a pixel array including a plurality of pixels arranged in a first direction and a second direction. Each pixel of the plurality of pixels includes a plurality of photodiodes disposed adjacent to one another in at least one of the first direction and the second direction. The image sensor further includes a control logic configured to generate image data by obtaining pixel signals from the plurality of pixels, and read a pixel voltage corresponding to charges generated by two or more of the plurality of photodiodes included in one of the plurality of pixels, at substantially the same time. 
2. M. Takizawa et al., US 2020/0186732 A1 – it includes the same assignee and different inventors. It teaches a solid-state imaging device comprising: a pixel array portion in which a plurality of pixels is two-dimensionally arranged, wherein the pixels each include an in-pixel capacitance and a counter electrode of the in-pixel capacitance, the in-pixel capacitance being provided on a side opposite to a light incident surface of a photoelectric conversion element provided in a semiconductor substrate, the counter electrode being provided in the semiconductor substrate.
3. Y. Ebiko, US 11,309,346 B2 – it includes the same assignee and a different inventor. It teaches a light detecting element, comprising: a pixel array section including a first pixel and a second pixel adjacent each other in a first direction, wherein each of the first and second pixels generates charge corresponding to an amount of received light; a first pixel drive line extending along the first direction; and a second pixel drive line extending along the first direction, wherein the first pixel includes a first tap and a second tap adjacent each other in the first direction, the second pixel includes a third tap and a fourth tap adjacent each other in the first direction, the first tap, the second tap, the third tap, and the fourth tap are arranged along the first direction in this order, the first pixel drive line is connected to the first tap and the fourth tap, the second pixel drive line is connected to the second tap and the third tap, the first pixel receives incident light via a first on-chip lens, and the second pixel receives incident light via a second on-chip lens.


Contact
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697